DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/909,268, filed on Oct. 2, 2019.
Claims 1-20 are pending. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 15 of copending Application No. 16/831,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-5: Claims 1-3 of copending 141 arrive at claims 1-5 of the present invention in an anticipatory type manner. 
Regarding claims 6-10: See claims 6-10 of copending 141.
Regarding claims 11-15: Claims 1-3 of copending 141 arrive at claims 11-15 of the present invention in an anticipatory type manner.
Regarding claims 16-18: See claims 6-10 of copending 141.
Regarding claims 19-20: See claim 15 of copending 141. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2017/0178766). 
	Regarding claim 1: Saito is directed to an insulating film comprising:
	At least one layer formed from extruded material, the extruded material comprising a blend of a first polymeric material and a second polymeric material different than the first polymeric material, 
	Wherein the first polymeric material comprises one of polyetheretherketone,
Polyetherketoneketone, 
and a second polymeric material of polycarbonate, polyphenylsulfone, polyethersulfone, and polyetherimide. See claims 1-2 and Examples 1-16 of Saito. 
Regarding claims 2-3: The blend comprises a ratio of resin A to resin B of 90:10 to 51:49 (abstract Saito). Therefore, an amount of the second polymeric material of resin B is between 10 and 49 percent by weight of the blend. 
Regarding claims 4-5: Examples 12-13 comprise PEEK and PEI (Table 1 Saito). 
Regarding claim 6: PEEK is a well-known semi-crystalline material and PEI is a well-known amorphous material. 
Regarding claim 7: While the blend can further comprise a compatibilizer, a blend that does not comprise a compatibilizer is clearly anticipated. 
Regarding claim 8: The blend can further comprise a compatibilizer ([0111]).
Regarding claim 9: A reinforcing agent additive is disclosed ([0111]) (equivalent to a filler). Alternatively, other additives disclosed at [0111] could be considered equivalent to a filler. 
Regarding claim 11: Saito is directed to an insulating film comprising: 
At least one layer formed from extruded material, the extruded material comprising a blend of at least two materials selected from polyetheretherketone, Polyetherketoneketone, polycarbonate, polyphenylsulfone, polyethersulfone, and polyetherimide.
	Regarding claim 12: The first polymeric material comprises one of polyetheretherketone, Polyetherketoneketone, and 
a second polymeric material of polycarbonate, polyphenylsulfone, polyethersulfone, and polyetherimide. See claims 1-2 and Examples 1-16 of Saito. 
Regarding claims 13-14: The blend comprises a ratio of resin A to resin B of 90:10 to 51:49 (abstract Saito). Therefore, an amount of the second polymeric material of resin B is between 10 and 49 percent by weight of the blend. 
Regarding claim 15: Example 8 comprise PEEK and PPSU (Table 1 Saito).
Regarding claim 16: While the blend can further comprise a compatibilizer, a blend that does not comprise a compatibilizer is clearly anticipated.
Regarding claim 17: A reinforcing agent additive is disclosed ([0111]) (equivalent to a filler). Alternatively, other additives disclosed at [0111] could be considered equivalent to a filler. 
Regarding claim 19: Saito is directed to a coil of copper or aluminum wire ([0047]) (equivalent to a magnet wire) comprising:
A conductor; and
Insulating film formed around the conductor, the insulating film comprising a blend of at least two materials selected from polyetheretherketone, Polyetherketoneketone, polycarbonate, polyphenylsulfone, polyethersulfone, and polyetherimide.
Regarding claim 20: The first polymeric material comprises one of polyetheretherketone, polyetherketoneketone, 
and a second polymeric material of polycarbonate, polyphenylsulfone, polyethersulfone, and polyetherimide. See claims 1-2 and Examples 1-16 of Saito. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Weinberg et al. (US 2006/0057380).
Regarding claims 10, 18: Saito discloses additives at [0111] including reinforcing agents, although doesn’t specify a specific reinforcing agent. 
Weinberg is directed to a magnetic wire insulating composition comprising a filler additive of glass fibers (silica dioxide), and titanium dioxide ([0021] Weinberg). One skilled in the art would have been motivated to have included the fillers of Weinberg in the composition of Saito for reinforcement of the polymer blend that are commonly used in the magnet wire art as demonstrated by Weinberg. Titanium dioxide is commonly employed in the magnet wire art and used as a pigment as well ([0021] Weinberg). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the aforementioned filler additives as the reinforcing agents of choice in Saito. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764